No.    95-131
              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                 1995


IN RE THE MARRIAGE OF
GERALDINE     JOY LEWIS,
              Petitioner,      Respondent          and
                      Cross-Appellant,
      and
WILLIAM     ISAAC   LEWIS,
              Respondent         and Appellant.



APPEAL    FROM:      District  Court of the Eighth  Judicial   District,
                     In and for the County of Cascade,
                     The Honorable   Joel G. Roth, Judge presiding.


COUNSEL OF RECORD:
              For   Appellant:
                     Joan E. Cook; Law Office                  of   Joan   E.    Cook,
                     Great Falls, Montana

              For   Respondent:
                     Daniel       L. Falcon;    Matteucci,           Falcon,       Squires         &
                     Lester,       Great Falls,     Montana

                                       Y




                                           Submitted       on Briefs:          October       19,       1995
                                                             Decided:      November          21,       1995
Justice          Karla        M. Gray               delivered            the        Opinion              of         the      Court.



           Pursuant            to       Section          I,     Paragraph                3(c),           Montana              Supreme           Court

1995       Internal           Operating               Rules,           this       decision                shall             not      be cited           as

precedent             and shall             be published                 by its            filing             as a public                   document

with       the    Clerk           of      the       Supreme           Court         and by a report                           of      its     result

to     Montana         Law Week,                 State         Reporter             and West                  Publishing                 Company.

           William            Isaac         Lewis           (William)             appeals                from          the        December           30,

1994,       Findings              of Fact,           Conclusions                 of Law and Decree                                of the      Eighth

Judicial          District               Court,        Cascade           County,               dissolving                   his      marriage           to

Geraldine             Joy      Lewis             (Geraldine)              and        dividing                  the         marital           estate.

Geraldine             cross-appeals                   from        the         court's                denial           in     that        decree         of

her     request             for         attorney's              fees          and        from          the          court's           subsequent

order       amending              the      decree.              We modify                the         amended               1994 decree            and,

thereafter,              affirm.

           We address               the         following             issues         on appeal:

           1.     Did       the         District              Court      err        in         adopting,               nearly            verbatim,

Geraldine's                 Proposed                Findings            of       Fact,               Conclusions                    of      Law      and

Decree?

           2.     Did             the        District                 Court              abuse                its           discretion                  in

distributing                the         marital          estate?

           3.     Did         the        District              Court          abuse            its      discretion                    in     denying

Geraldine             attorney's                 fees?

           4.     Did       the         District            Court       abuse            its         discretion                by deleting                 a

finding          of    fact         regarding             Geraldine's                    medical              and counseling                    bills

and modifying                  the        decree         accordingly?


                                                                         2
          William              and Geraldine                      married             on May 22,                 1985.              No children

were       born           of        the       marriage.                  During              the        marriage,                   the      parties
operated             a         business              in         which               they         boarded               horses               (stables

business).                      The          property              on      which             the            stables               business             was

operated,             and            where         William              and         Geraldine                lived,               was     owned         by

William         prior           to         the    parties'              marriage             and substantially                             improved

during         the        marriage.

          Geraldine                  petitioned              for        dissolution                    of     the      marriage              in   June

of    1994      and,           on December                  30,     1994,            the     District                Court          entered            its

Findings             of        Fact,             Conclusion               of         Law         and        Decree.                 Thereafter,

William         timely               filed        a Rule          59 motion                requesting                 that         the     District

Court        amend             the         1994      Findings              of        Fact,         Conclusions                       of     Law        and

Decree.              The        District             Court          amended                the     decree             by      adjusting                the

distribution                   of      the       marital           estate             to     correct             the         duplication                of

certain         marital                assets,            deleting              a finding                   regarding               Geraldine's

medical        and counseling                       bills          and modifying                   the        decree              accordingly.

          William              appeals            from       the        court's             distribution                     of     the      marital

estate.           Geraldine                  cross-appeals                     the     court's               denial          of     her      request

for     attorney's                   fees        and costs              and from             the        court's              order         amending

the     findings               and decree            regarding                 her medical                   and counseling                   bills.

          1.      Did               the District    Court   err                                  in adopting,                       nearly
          verbatim,                    Geraldine's   Proposed                                     Findings    of                     Fact,
          Conclusions                   of Law and Decree?

          William              argues            on appeal          that        the        District             Court's              adoption           of

Geraldine's                    Proposed             Findings              of         Fact,         Conclusions                      of      Law        and

Decree       resulted                 in     a Decree           which          is     not        supported             by the             evidence;

he contends,                   therefore,                that       the        1994 decree                    must      be vacated.                     We


                                                                           3
review          the        adequacy               of     findings             of         fact        and conclusions                     of     law      to

determine             whether               they        are     sufficiently                       comprehensive                  and pertinent

to     the      issues           to        provide            a basis              for        a decision,                 and whether              they
are       supported                    by         substantial                  evidence.                          In       re      Marriage              of

Nikolaisen                 (1993),            257 Mont. 1,    5,        847 P.2d 287,        289       (citing         In     re

Marriage              of     Hurley                (1986),              222 Mont. 287,         296,       721 P.2d 1279,

1285).
          The         District               Court's            findings                 regarding                the       marital            assets,

the          credibility                     of         each            party's                 testimony                 and       Geraldine's

contributions                         to         the          marital                estate                were           extensive.                     In

distributing                 the           marital            estate,          the         court           considered              each party's

current            income                  and         the      sources                  of         that         income;            Geraldine's

education               level              and         work      history;                 the            income         from       the         stables

business;                  Geraldine's                       contributions                          as      a     homemaker                 and        her

contributions                    to        the     maintenance                     of     the        stables            business;              and the

commingling                 of the            parties'             income.                The findings                    are      sufficiently

comprehensive                    and pertinent                      in       light            of     the        factors          enumerated              in

5 40-4-202,                  MCA.            In        addition,              they            are        supported              by substantial

evidence              and,         except              as discussed                      below,            William           does        not      argue

otherwise.

          We will                not         overturn              the        court's                findings              and      conclusions

simply          because               they         were,           in        large            measure,             adopted            from        those

Geraldine              proposed.                   See In           re Marriage                      of     Popp        (19831,          206 Mont.
415,      423,         671 P.2d 24,     28.        Rule           52(a),            M.R.Civ.P.,                 provides          that

a district                 court           may         adopt       any        of        a party's                proposed           findings             or

conclusions                  so long              as they           are        supported                   by the         evidence             and law

                                                                              4
of      the         case.        We hold,                therefore,                  that            the         District               Court         did      not
err      in      adopting,             nearly            verbatim,              Geraldine's                        proposed               findings             and
conclusions.

              2.       Did           the      District                 Court    abuse                       its          discretion                   in
              distributing                  the marital                 estate?

              A district              court        has broad               discretion                       in     finally              and equitably

apportioning                   the      property                and assets                    of     the         marital            estate         between

the      parties.               Section            40-4-202(l),                     MCA.              We review               the         distribution

of      a marital               estate            to      determine                 if        the         court's            findings              of        fact

are      clearly              erroneous.                   In     re Marriage                        of     Smith            (Mont.           1995),           891
P.2d 522,      525,         52 St.Rep.                 174,      175-76.                    If     the          findings             and decree

are      supported               by substantial                        credible                    evidence,                we will             not         alter

the      trial          court's             decision             unless             the        court             abused           its      discretion.

Marriaqe               of     Smith,             891 P.2d          at      525.

                                                           Premarital                    Assets

              William          contends             that         the District                       Court          abused           its       discretion

by      awarding               Geraldine                 a portion                  of         his         premarital                   property               and

fifty          percent           of        the    entire          value             of        the         stables.                He also             asserts

error            in    the      court's                finding           that            inadequate                     evidence              existed               to

trace          his      premarital                 investment               monies.

              A court's               distribution                  of      premarital                       assets            is         governed,                 in

the      first              instance,             by      statutory                 criteria.                       In      distributing                     such

assets,               the     court         is    required               to consider                       the       contributions                      of     the

other           spouse          to     the        marriage--including                                 nonmonetary                       contributions

and           the       extent              to      which           such                 contributions                        facilitated                      the

maintenance                    of       the        property--and                          whether                  or       not         the       property

division               serves           as an alternative                                to        maintenance.                         Section             40-4-

                                                                                5
202(l)         (a)-(c),           MCA.
           A district                court         must         consider               the        origin          of       prior-acquired

property             in     distributing                   that      property.                     In      re     Marriage                    of     White

(1985),             218 Mont. 343,      345,         708 P.2d 267,         269         (citation                omitted).

Notwithstanding                      its      origin,             however,              such         property               is      subject                  to

equitable                  apportionment                    between               the             parties,                and            equitable

apportionment                   does         not      require             that          the         parties              be       returned                   to

their         premarital              status.              Marriaae              of     White,              708 P.2d               at         269.

           Geraldine            testified               that       she was responsible                              for       the        upkeep              of

the       family           home      and that              she      helped             feed          the        animals             and             helped

with       other          outside           work.           She further                 testified                  that          she assisted

in      the        purchase           of      the       stables            prior             to     the         parties'                marriage.

When          William          was         unable          to      work          at      the         stables               because                   of      an

injury,             Geraldine          took         sole        responsibility                      for      care         of the              stables.

Additionally,                   Geraldine               worked            at      Sperry's                 Market,            a premarital

asset         of     William's,               often        without              pay.           The court               determined                         that

Geraldine             made substantial                      contributions                      to the            value        of        all         of     the

marital             assets.                We conclude               that         substantial                     credible                    evidence

supports             the      court's             findings              regarding                 the      premarital                   property.

           William            also         contends         that         the     District                 Court        erred            in         finding

that       no valid             means          existed             by     which           to       separate               the       commingled

funds          of     the       parties.                However,                 the         record             before            us          contains

substantial                 credible              evidence          to         support            this          finding.

           The        record         reflects              that         William              and Geraldine                       maintained                      a

joint          account         to     which          they         both         contributed.                      Deposits                into             this

joint         account          included             Geraldine's                  social            security             benefits,                     wages


                                                                          6
and       inheritance             money;          William's                social          security               benefits,                 wages
and income            from        investments;                and income                 from      the      stables                business.

The       parties          did     not       make        an effort              during             the       marriage                to      keep

their        money           separate.                 We conclude                   that           substantial                     credible

evidence            supports         the      court's            finding            that        the      parties               commingled

their        money         and      that       no       viable             means         existed             to     separate                 each

party‘s          money.

           The court's              findings            are      not       clearly           erroneous               and the                court

properly            considered              the      statutory               factors               set      forth             in     5 40-4-

202(l)       (a)-(c),            MCA.        We hold           that         William             has      not       established                  an

abuse       of discretion                in the        distribution                  of his           premarital                   property.

                                     Valuation             of Marital                Property

           Next,        William             contends             that         the        District                 Court            erred        in

failing          to     include            certain         property             in        Geraldine's                   share          of      the

estate        and in         accepting            "guessed"             values           of property                in valuing                 the

marital            estate.            He       further            contends               that         the         court            erred        in

listing          certain          assets          more     than         once        in     distributing                    the        marital

estate.
           When valuing              marital             assets,            courts          may adopt                any           valuation

which       is      supported         by the           record.             In re Marriage                    of Maedje                (1994),

263 Mont. 262,        267,      868 P.2d 580,        584         (citing            In     re     Marriage              of

Luisi        (1988),             232 Mont. 243,       756 P.2d 456).            Here,           William              and

Geraldine               offered            different              values             regarding                   various              marital

assets.
           Geraldine             offered           expert          testimony                regarding                   the        value        of

various          assets.          Additionally,                  Geraldine               had attended                   auctions             with

                                                                       7
William         when certain                     assets          were          purchased.                  The court                found       that
William's               testimony                 was        inconsistent                    regarding                    what          property
constituted              the        marital           estate           and the value                  of        such      property.               The

court         found         that       the       values           offered             by Geraldine                      more        accurately

reflected             the      market            values          of      the     parties'              assets.                  The District
Court's         findings              regarding                  the      valuation             of         the        parties'             marital

assets         are      supported                by substantial                      credible              evidence              and are          not

clearly         erroneous.

           William            correctly              points              out     that,          in     the            1994       decree,          the
District           Court           listed           the     value         of     certain             assets             more        than       once.

Geraldine             does         not       dispute             that          the     distribution                      of      the       marital
estate         should         be adjusted                   to    correct            that       mistake.                  However,             since

the     District            Court        corrected                this         mistake       in the               order         amending          the

decree,         this          issue         is      moot.

           William            also       correctly                points             out    that            the         court        failed          to

distribute              the        Lincoln           Town Car.                 However,              the        court         did      find     that

Geraldine            was using               this         vehicle         as her means of transportation                                          and

that       William            had possession                     of      other        vehicles.                   Additionally,                   the

court         recognized              that          Geraldine             requested              that            the      car       be awarded

to     her.          Accordingly,                    we modify                 the     decree              to     award          the       Lincoln

Town Car           to      Geraldine.

                                         Equalizing                   the Marital             Estate
           The District                  Court            awarded         Geraldine              marital                property              valued

at     $2,271           and awarded                 William              property           valued               at     $159,647.52.                 In

addition,            Geraldine               was awarded                 premarital              and gift               property              valued

at $165,           while       William              was awarded                 such property                     valued            at $14,883.


                                                                           8
As     a result                   of     the        disparate                distribution                 of      property                 each          party
received,                   the         District              Court            ordered            William               to         pay       Geraldine

$86,047.26                  to         equalize          the       marital              estate.                William              contends              that

the     District                   Court          abused         its         discretion              by doing                 so.

          The court                    considered              the       factors             contained             in        § 40-4-202,                  MCA,

and     found               that          Geraldine               made          substantial                     contributions                       to      the

maintenance                   of        the    marital            estate.                We conclude                   that         the      court          did

not     abuse               its         discretion                in         requiring             William              to         pay       Geraldine

monetary               compensation                     to       equalize                the       share          of         the      estate              each

party       would             receive.

          3.     Did   the    District        Court                                      abuse           its       discretion                      in
          denying    Geraldine       attorney's                                        fees?

          Geraldine                      contends                that            the          District              Court                 abused            its

discretion                   in         failing          to       award               her      attorney's                    fees          and      costs.

Specifically,                          she     argues            that          the      District                Court          failed            to       make

findings               regarding,                   or provide                 its      reasons            for,         the         denial          of      her

request           for         attorney's                 fees.               She urges             this          Court         to         remand          this

issue       to         the         District            Court           for       further           consideration.

          We review                     a district               court's               denial        of        a party's                  request           for

attorney's                  fees         in       a dissolution                      action        to      determine                 if      the         court

abused           its         discretion.                     Section                 40-4-110,            MCA;          In     re         Marriage           of

Gingerich                   (1994),            269 Mont. 161,          167-68,            887 P.2d 714,       718.           We

will       not         disturb                the     district                court's           findings                in     this          regard           if

they     are           supported               by substantial                        evidence.                 Marriase             of Ginaerich,

881 P.2d               at         718.
          The           District                    Court         acknowledged                     Geraldine's                        request               for

attorney's                   fees             and      costs            in      its         findings.                   The         court               found,

                                                                                 9
however,               that           Geraldine                   would            be receiving                   a substantial                        amount           of
the     marital                   estate           via        William's                   monetary                payment             to        Geraldine               to

"equalize                    the           marital                estate."                              The       court             also          found           that
Geraldine                    had       paid         a portion                      of        her        attorney's                  fees        with         a cash

advance               from            a credit                card            which           William             subsequently                        paid        upon

receiving                    the       credit            card            bill.                In        short,       it        is         clear         that        the

court            considered                        the            financial                   resources                   of         each          party            and

concluded                    that          each         party            should               pay         his     and      her            own attorney's

fees      and costs.                        Substantial                      credible               evidence              supports                the     court's
findings               in      this         regard            and we hold                      that         the     District                Court         did       not

abuse          its      discretion                      in        denying               Geraldine's                request                for      attorney's
fees      and costs.

          4.       Did the      District       Court  abuse     its    discretion         by
          deleting      a finding       of fact regarding      Geraldine's        medical
          and       counseling         bills     and    modifying         the      decree
          accordingly?

          At          trial,                Geraldine                    testified                      without           objection                   regarding

medical              bills            in     the        amount               of     $98.19              incurred           during               the     marriage

resulting                from          an alleged                      assault               by William.                   Geraldine                  attempted

to     offer           oral           and documentary                              evidence                regarding                counseling                  bills

resulting                   from           alleged            verbal                abuse           by William,                     but      the        District

Court       sustained                      William's                   objection                   to the         evidence.                     As a result,

there           is           no       evidence                    in         the         record               regarding               the             amount            of

Geraldine's                       counseling                  bills.

          The          District                   Court            found             that           "[Geraldine]                     had          outstanding

counseling                    bills          of      approximately                            $720         . . . and medical                            bills           of
$98.19           .             . .'I          In        the        decree,               the            court      ordered                William            to    pay

Geraldine                   $818.19               out        of        his        share            of     the     marital                 estate          for       her

                                                                                        10
medical          and counseling                             bills.
           William              filed             a Rule                  59,      M.R.Civ.P.,                      motion              to         amend            the
Findings               of       Fact,             Conclusions                       of        Law        and          Decree.                      Following
consideration                        of         the         parties'                briefs            and           oral              arguments,                    the

District              Court          amended                the        decree,           as noted             above,             by adjusting                       the

distribution                    of         the        marital                  estate         to     correct                   for         its       previous

duplication                   of          the         values              of      certain            assets.                      The            court         also

amended          with          regard             to Geraldine's                         medical            and counseling                           bills           by

deleting              the      finding                set         forth         above         and the              portion              of        the      decree

which       ordered                William                  to     pay          Geraldine              $818.19                  for        these           bills.

Geraldine               contends                 that            the      court          erred           by deleting                       reference                 to

her        medical                 and           counseling                      bills             and          modifying                    the           decree

accordingly.

           We review                    a district                      court's              grant         or       denial              of        a Rule             59

motion           to         determine                  if         the          court         abused             its            discretion.                          See

Hickingbotham                      v.       Duncan                 (Mont.              1995),         898 P.2d 1215,             1217,            52

St.Rep.           574,          576.              We will                 not      overturn                amended               findings                  unless

they       are        clearly              erroneous.                      Hickinsbotham,                          898 P.2d                at      1217.

           Here,             substantial                         evidence                supports                  the         original                   finding

insofar          as it             addressed                 Geraldine's                     medical            bills            in     the        amount            of

$98.19.               The court                 did         not        have       this        part       of        the         transcript                  before

it     when       it         amended              the            decree          and         assumed               that,          since            Geraldine

provided               other         parts             of        the      transcript                 but           not     this            portion,                 the

evidence               in      support                of         the      original              finding                  did         not         exist.              We

conclude               that          the         court             abused              its      discretion                      in         amending                 the

findings              to     delete              reference                 to     the        $98.19           in      medical              bills           and by

                                                                                  11
deleting       paragraph         four      of      the     decree          to    the      extent     it     ordered
William       to pay that         amount.
        As stated        above,         however,         there       is     no evidence            of record         to
support       any      amount      of      counseling             bills.           William          objected          to
Geraldine's         attempt       to     testify         about          those     bills       and to        related
exhibits,        and the         court      sustained             the      objection.              The District
Court's       finding      insofar          as it        addressed              Geraldine's           counseling
bills      was not       supported         by substantial                   evidence        and was clearly
erroneous.          Therefore,          we conclude          that         the court        did not abuse its
discretion       in deleting            reference          in its          findings        to the counseling
bills       and deleting         paragraph          four      of the decree                to the         extent      it
ordered       William     to pay Geraldine                 $720 for             those     bills.
        We modify        the amended 1994 decree                          regarding         the Lincoln            Town
Car and the            medical     bills        and      affirm           the    amended decree              in     all
other      respects.